Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
First Action Allowance
	The instant application filed May 30, 2019 claims the benefit of, and priority to U.S. Provisional Patent Application No. 62/677,822, filed May30, 2018.
	After a thorough search of the claimed invention, and the Information Disclosure Statement with its included references, claims 1-22 are allowed pursuant to the following Examiner’s Amendment.  The Examiner’s Amendment corrects the numbering in the claims, specifically the numbering back to the second independent claim 12 in the second series of dependent claims.

	Examiner’s Amendment:
	Please correct all versions of the claimed invention as follows:
	In claims 13, 14, 15, 16, 18, 19, 20, 21, and 22, the claims should each depend from the method of claim 12.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
1.	A load management system for a distribution center, the system comprising:

a mobile application associated with a user account and executable on a mobile device, the mobile application including a main application and a plurality of independently executable sub-applications corresponding to workflow progresses in the distribution center, the mobile device executes the mobile application, and the mobile application when executed:
accesses, in response to a user logging in to the main mobile application associated with the corresponding user account, the plurality of sub-applications, each of the main application and the plurality of sub-applications corresponding to separate and distinct executables and being executed as separate and distinct instances;
renders, on a display of the mobile device and within a graphical user interface of the main application, selectable icons corresponding to the plurality of subapplications on the mobile device;
 activates a first sub-application of the plurality of sub-applications in response to the user selecting a first one of the selectable icons corresponding to the first sub-application, the first sub-application when executed:
acquires at least one of a plurality of identifications of the loads;		queries the database, with the acquired at least one of the plurality of identifications of the loads, for the load information related to a specified load;

updates the load information based on information of load documentation; and
generates a machine-readable representation corresponding to the at least one of the plurality of identifications of the load;
 		activates a second sub-application of the plurality of sub-applications in response to the user selecting a second one of the selectable icons corresponding to the second sub-application, the second sub-application when executed:
 	acquires the machine-readable representation generated by the first sub-application;
queries the database, with the machine-readable representation, for the load information related to the load;
receives the queried load information from the database; 
acquires pallet information; and
updates the load information based on the pallet information, 
wherein the plurality of sub applications inherit credentials from the main application and communicate with each other in response to inheriting the credentials.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.





/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	5-19-2021